— Judgment of the Supreme Court, Bronx County (David Stadtmauer, J.), rendered December 4, 1987, sentencing defendant upon his plea of guilty to attempted criminal sale of a controlled substance in the first degree (Penal Law §§ 110.00, 220.43) and attempted criminal possession of a controlled substance in the first degree (Penal Law §§ 110.00, 220.21) to concurrent terms of six years to life, to be served concurrently with any sentence imposed in Federal court, unanimously reversed, on the law, the plea and sentence vacated, and the case remanded for further proceedings.
Defendant was sentenced in accordance with the terms of his plea bargain to concurrent terms of six years to life for attempted criminal sale of a controlled substance and attempted criminal possession of a controlled substance. As is now apparent, the court and the parties were unaware that the crimes to which defendant pleaded and for which he was sentenced were A-l felonies for which the minimum legally permissible sentence was a term of 15 years. The sentences falling short of the mandatory minimum term must be vacated as must the plea which was made in good-faith reliance upon the promise of a minimum prison term of six years. We remand for "a form of disposition somewhat approximating the result originally contemplated.” (People v Rodriguez, 70 AD2d 509.) Concur — Murphy, P. J., Sullivan, Asch, Kassal and Rosenberger, JJ.